Exhibit 10.1

 

--------------------------------------------------------------------------------

 

 

 

TAX SEPARATION AGREEMENT

 

between

 

ALLOY, INC.

 

and

 

dELiA*S, INC.

 

Dated as of December 19, 2005

 

 

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TAX SEPARATION AGREEMENT

 

TAX SEPARATION AGREEMENT, dated as of December 19, 2005, by and between Alloy,
Inc., a Delaware corporation (“Alloy”), and dELiA*s, Inc., a Delaware
corporation and wholly-owned subsidiary of Alloy.

 

 

W  I  T  N  E  S  S  E  T  H

 

WHEREAS, dELiA*s is currently a member of the Alloy Consolidated Group (as
defined herein);

 

WHEREAS, pursuant to the Distribution Agreement entered into between Alloy and
dELiA*s dated December 9, 2005 (the “Distribution Agreement”), (a) Alloy shall
effect a restructuring of certain of its assets, liabilities, subsidiaries and
businesses, as a result of which dELiA*s shall own, directly and indirectly, the
Merchandising Business (as defined in the Distribution Agreement) (the
“Reorganization”) and (b) Alloy shall distribute all of the outstanding capital
stock of dELiA*s to its stockholders (the “Distribution”);

 

WHEREAS, the parties intend that for United States federal income tax purposes
the Reorganization and the Distribution shall qualify as tax-free transactions
pursuant to Sections 332, 368(a) and 355 of the Code (as defined herein);

 

WHEREAS, the parties wish to (a) provide for the payment of tax liabilities and
entitlement to refunds thereof, allocate responsibility for, and cooperation in,
the filing of tax returns and provide for certain other matters relating to
Taxes and (b) set forth certain covenants and indemnities relating to the
preservation of the tax-free status of the Reorganization and the Distribution.

 

NOW, THEREFORE, in consideration of the mutual promises and undertakings
contained herein and in any other document executed in connection with this
Agreement, the parties agree as follows:

 

 

ARTICLE I

 

DEFINITIONS; CERTAIN OPERATING CONVENTIONS

 

1.1 For the purposes of this Agreement, the following terms shall have the
meanings set forth below:

 

Adjustments shall mean any proposed or final change in the Tax Liability of a
taxpayer.

 

Alloy Consolidated Group shall mean the affiliated group of corporations. within
the meaning of Section 1504(a) of the Code, of which Alloy is the common parent
corporation, and any member of such group.

 

1



--------------------------------------------------------------------------------

Alloy Group shall mean, individually and collectively, as the case may be, each
member of the Alloy Consolidated Group, other than any member of the dELiA*s
Group.

 

Closing Agreement shall mean a closing agreement between Alloy and the IRS,
dated [                    ], 2005 with respect to certain Tax aspects of the
Distribution.

 

Closing Agreement Request shall mean the request and application to the IRS by
Alloy for the Closing Agreement.

 

Code shall mean the Internal Revenue Code of 1986, as amended.

 

Combined Return shall mean any State Tax Return or federal Tax Return (other
than a Federal Income Tax Return) that includes at least one asset or activity
that is allocable pursuant to this Agreement to the Alloy Group and at least one
asset or activity that is allocable to the dELiA*s Group.

 

Contributed Subsidiaries shall mean each of dELiA*s Corp., Old Glory Boutique
Distributing, Inc., and GFLA, Inc., and each of their respective subsidiaries.

 

Counsel means Weil, Gotshal & Manges LLP.

 

dELiA*s Group shall mean, individually and collectively, as the case may be,
dELiA*s and its present and future direct and indirect subsidiaries.

 

Disqualifying Action shall mean any action by a member of the Alloy Group or the
dELiA*s Group within its control (including entering into any agreement,
understanding or arrangement or any negotiations with respect to any transaction
or series of transactions) that, or the failure to take any action within its
control which, would negate the Tax-Free Status of the Distribution; provided,
however, that with respect to any member of the dELiA*s Group, the term
“Disqualifying Action” shall not include (x) any action, or failure to act, that
is contemplated by the terms of the Spinoff Documents or (y) any failure to take
action to mitigate the effects of a breach by a member of the dELiA*s Group,
occurring prior to the time of the Distribution, of a representation, warranty
or covenant contained in the Spinoff Documents, regardless of whether such
breach or its effects continue after the time of the Distribution.

 

Distribution Date shall mean the date and time as of which the Distribution
shall be effected.

 

Federal Income Tax shall mean federal Taxes determined on the basis of net
income or profits (including, but not limited to, any alternative minimum tax,
capital gains and any Tax on items of Tax preferences) but excluding non-income
Taxes such as federal payroll and excise Taxes.

 

Indemnifying Party shall mean any Person from which an Indemnified Party is
seeking indemnification pursuant to the provisions of this Agreement.

 

2



--------------------------------------------------------------------------------

Indemnified Party shall mean any Person which is seeking indemnification from an
Indemnifying Party pursuant to the provisions of this Agreement.

 

IRS shall mean the United States Internal Revenue Service.

 

Opinion means the opinion of Counsel with respect to certain Tax aspects of the
Reorganization and the Distribution.

 

Person shall mean and includes any individual, corporation, company,
association, partnership. joint venture, limited liability company, joint stock
company, trust, unincorporated organization, or other entity.

 

Post-Distribution Taxable Period shall mean a taxable period that begins after
the Distribution Date.

 

Pre-Distribution Taxable Period shall mean a taxable period that ends on or
before the Distribution Date.

 

Present Value Benefit shall mean the present value (based on a discount rate
equal to the short-term applicable federal rate as determined under
Section 1274(d) of the Code at the time of determination, and assuming that the
Indemnified Party will be liable for Taxes at all relevant times at the maximum
marginal rates) of any income tax benefit.

 

Proceeding shall mean any audit or other examination, or any judicial or
administrative proceeding, relating to liability for or refunds or Adjustments
with respect to Taxes.

 

Refund shall mean any refund of Taxes, including any reduction in liability for
such Taxes by means of a credit, offset or otherwise.

 

Separate Return shall mean any Tax Return, including any consolidated, combined
or unitary Tax Return, filed by either the Alloy Group or the dELiA*s Group that
includes assets and activities allocable pursuant to this Agreement to only one
group, whether or not the Person charged by law to file such Tax Return is a
member of the group to which the assets and activities are allocated pursuant to
this Agreement.

 

State Tax shall mean any state or local jurisdiction Taxes.

 

Straddle Period shall mean a taxable period that includes, but does not end on,
the Distribution Date.

 

Tax or Taxes shall mean all taxes, charges, fees, imposts, levies or other
assessments, including, without limitation, all net income, gross receipts,
capital, sales, use, gains, ad valorem, value added, transfer, franchise,
profits, inventory, capital stock, license, withholding, payroll, employment,
social security, unemployment, excise, severance, stamp, occupation. property
and estimated taxes, custom duties, fees, assessments and charges of any kind
whatsoever, together with any interest and any penalties, fines, additions to
tax or additional

 

3



--------------------------------------------------------------------------------

amounts imposed by any taxing authority (domestic or foreign) and shall include
any transferee liability in respect of Taxes.

 

Tax Authority shall mean the IRS and any other domestic or foreign governmental
authority responsible for the administration and collection of Taxes.

 

Tax-Free Status of the Distribution shall mean the qualification of the
Distribution as a distribution of dELiA*s stock to Alloy stockholders with
respect to which gain or loss is not recognized by Alloy, dELiA*s or their
respective stockholders pursuant to Section 355 of the Code and related Code
provisions.

 

Tax Liabilities shall mean all liabilities for Taxes.

 

Tax Returns shall mean all reports, returns, declaration forms and statements
filed or required to be filed with respect to Taxes.

 

Tax-timing Adjustment shall mean any Adjustment in one Taxable Year which will
result in an offsetting Adjustment or Adjustments (including an Adjustment to
the basis of an asset not eligible for depreciation or amortization) in another
Taxable Year.

 

Taxable Year shall mean the year on the basis of which taxable income is
computed.

 

Treasury Regulations shall mean the regulations under the Code promulgated by
the United States Department of the Treasury.

 

1.2 Other Definitional Provisions. (a) Capitalized terms not otherwise defined
in this Agreement shall have the meaning ascribed to them in the Distribution
Agreement.

 

  (b) The words “hereof, “herein”, and “hereunder” and words of similar import,
when used in this Agreement, shall refer to this Agreement as a whole and not to
any particular provision of this Agreement.

 

  (c) The terms defined in the singular shall have a comparable meaning when
used in the plural, and vice versa.

 

1.3 Termination of Taxable Years. For Federal Income Tax purposes, the Taxable
Year of each member of the dELiA*s Group (including the Contributed
Subsidiaries) shall end as of the close of the Distribution Date. Alloy and
dELiA*s shall, unless prohibited by applicable law, take all action necessary or
appropriate to close the taxable period of each member of the dELiA*s Group for
all Tax purposes as of the close of the Distribution Date.

 

4



--------------------------------------------------------------------------------

ARTICLE II

 

ALLOCATION AND PAYMENT

 

2.1 Allocation of Taxes. Alloy and dELiA*s each agrees, on its own behalf and on
behalf of the Alloy Group and the dELiA*s Group, respectively, to allocate and
pay its respective share of Taxes as provided in this Agreement.

 

  (a) Except as provided in Section 2.1(b), the Tax Liabilities (including,
without limitation, deficiencies) of the Alloy Consolidated Group, the Alloy
Group and the dELiA*s Group for any Pre-Distribution Taxable Period and any
Straddle Period shall be allocated between the Alloy Group and the dELiA*s Group
based on the following: (i) all assets and activities relating solely to the
Alloy Business shall be allocated to, and treated as assets and activities of,
Alloy, (ii) all assets and activities relating solely to the Merchandising
Business shall be allocated to, and treated as assets and activities of, dELiA*s
and (iii) any assets and activities not allocated under clauses (i) and (ii) of
this Section 2.1(a) shall be allocated to, and treated as assets and activities
of, Alloy and/or dELiA*s as reasonably determined by Alloy acting in good faith
taking into account the extent to which the particular asset or activity relates
to the Alloy Business, on the one hand, and the Merchandising Business, on the
other hand.

 

  (b) One-half of any Tax Liability arising out of or payable as a result of the
Reorganization or the Distribution shall be allocated to Alloy, on the one hand,
and one-half of any such Tax Liability shall be allocated to dELiA*s, on the
other hand; provided, however, that to the extent any such Tax Liability results
from a Disqualifying Action on the part of a member of the Alloy Group or any
event related to any transaction with respect to Alloy stock, such Tax Liability
shall be allocated to Alloy and to the extent any such Tax Liability results
from a Disqualifying Action on the part of a member of the dELiA*s Group or any
event related to any transaction with respect to dELiA*s stock, such Tax
Liability shall be allocated to dELiA*s; provided further, however, that any
such Tax Liability resulting from any transaction with respect to Alloy stock
after the Distribution where a member of the dELiA*s Group, but no member of the
Alloy Group, is a party to such transaction, shall be allocated to dELiA*s and
any such Tax Liability resulting from any transaction with respect to dELiA*s
stock after the Distribution where a member of the Alloy Group, but no member of
the dELiA*s Group, is a party to such transaction, shall be allocated to Alloy.

 

2.2 Tax Attributes. (a) Tax attributes for Pre-Distribution Taxable Periods and
any Straddle Period shall be allocated to the Alloy Group and the dELiA*s Group
in accordance with the Code and Treasury Regulations (and any applicable state,
local and foreign laws or regulations). Alloy and dELiA*s shall jointly
determine the amounts of such attributes as of the Distribution Date, or shall
jointly estimate such amounts which are not determinable as of the Distribution
Date, and hereby agree to compute all Tax Liabilities for Taxable Years ending
after the Distribution Date consistently with that determination.

 

  (b)

If any member of the Alloy Group or the dELiA*s Group takes any Disqualifying
Action that, or if any event related to any transaction with respect to Alloy
stock or dELiA*s stock, results in the recognition of income or gain (or the
incurrence of a Tax) arising

 

5



--------------------------------------------------------------------------------

 

out of the Reorganization or the Distribution that is offset by a loss or other
Tax attribute (or credit) of a member of the other group, then Alloy or dELiA*s,
as the case may be, shall pay to the other party an amount equal to (i) the
product of (x) the amount of income or gain that was offset by such loss or
other Tax attribute, multiplied by (y) 35%, or (ii) the amount of such credit.
Any such payment shall be made within fifteen (15) days of a “determination,”
within the meaning of Section 1313(a) of the Code, of such recognition of income
or gain (or incurrence of Tax).

 

2.3 Tax-Timing Adjustments. To the extent that any portion of any Tax Liability
(or Tax benefit) allocated under Section 2.1 relates to a Tax-timing Adjustment,
that portion of such Tax Liability (or Tax benefit) shall be allocated to the
entity that will receive the benefit (or detriment) of that Tax-timing
Adjustment. For purposes of this Agreement, the fact that the period or periods
in which offsetting Adjustments will arise is unknown or not determinable shall
not be taken into account.

 

2.4 Penalties, Additions to Tax and Interest. Penalties, additions to Tax and
interest on any Tax deficiencies or overpayments will be allocated as the
underlying deficiencies or overpayments are allocated under this Agreement.

 

2.5 Payment of Taxes. Alloy and dELiA*s each agrees to pay or cause to be paid
their respective shares of Taxes as allocated and provided in this Agreement.

 

  (a) For any Straddle Period, dELiA*s shall pay to Alloy within fifteen
(15) days of the filing of a Federal Income Tax Return by Alloy an amount equal
to the allocable Federal Income Tax liability of the dELiA*s Group determined
under Section 2.1(a) and (b), including the dELiA*s Group’s share of estimated
Federal Income Taxes. Alloy shall be responsible for the payment to the IRS of
the Federal Income Tax liability of the Alloy Consolidated Group for such
Taxable Year.

 

  (b) For any taxable period for which a Tax Return has not been filed prior to
the Distribution, Alloy and dELiA*s shall timely pay to the other party within
fifteen (15) days of the filing of a Tax Return an amount equal to the allocable
State Tax liability and allocable federal Tax liability (except for Federal
Income Tax liability) of the Alloy Group or the dELiA*s Group, respectively,
determined under Section 2.1(a) and (b), reflected on a Combined Return filed by
a member of the other group, including the group’s share of estimated State
Taxes. Alloy and dELiA*s shall each be responsible for the payment to the
applicable Tax Authority of such Tax Liabilities that are reflected on a Tax
Return filed by a member of their respective groups.

 

2.6 Allocation of Estimated Tax Payments. Any payment of estimated Taxes prior
to the Distribution shall be allocated to, and be deemed to have been paid by,
Alloy or dELiA*s, as the case may be, as reflected on the books and record of
Alloy and its Affiliates.

 

2.7 Characterization of Payments. For all Tax purposes, the Alloy Group and the
dELiA*s Group agree to treat (i) any payment required by this Agreement as
either a contribution by Alloy to dELiA*s or a distribution by dELiA*s to Alloy,
as the case may be,

 

6



--------------------------------------------------------------------------------

occurring immediately prior to the Distribution Date and (ii) any payment of
interest or non-federal Taxes by or to a Tax Authority as taxable or deductible,
as the case may be, to the party entitled under this Agreement to retain such
payment or required under this Agreement to make such payment, in either case
except as otherwise mandated by applicable law.

 

 

ARTICLE III

 

INDEMNIFICATION

 

3.1 Indemnification by Alloy. Alloy shall pay, and shall indemnify and hold the
dELiA*s Group and their respective shareholders, directors, officers, employees,
affiliates, agents and successors harmless from and against, without
duplication, (i) all Tax Liabilities allocable to the Alloy Group under Article
II, (ii) all Tax Liabilities attributable to Tax Returns required to be filed by
the Alloy Group for any Post-Distribution Taxable Period, (iii) all Tax
Liabilities incurred by the dELiA*s Group by reason of the breach by Alloy of
any of its covenants hereunder, and (iv) any costs and expenses related to the
foregoing (including, without limitation, reasonable attorneys’ fees and
expenses).

 

3.2 Indemnification by dELiA*s. dELiA*s shall pay, and shall indemnify and hold
the Alloy Group and their respective shareholders, directors, officers,
employees, affiliates, agents and successors harmless from and against, without
duplication, (i) all Tax Liabilities allocable to the dELiA*s Group under
Article II, (ii) all Tax Liabilities attributable to Tax Returns required to be
filed by the dELiA*s Group for any Post-Distribution Taxable Period, (iii) all
Tax Liabilities incurred by the Alloy Group by reason of the breach by dELiA*s
of any of its covenants hereunder, and (iv) any costs and expenses related to
the foregoing (including, without limitation, reasonable attorneys’ fees and
expenses).

 

3.3 Payment. If the Indemnifying Party is required to indemnify the Indemnified
Party pursuant to this Article III, the Indemnified Party shall submit its
calculations of the amount required to be paid pursuant to this Article III
(which shall be net of the Present Value Benefit realized or realizable by the
Indemnified Party), showing such calculations in sufficient detail so as to
permit the Indemnifying Party to understand the calculations. Subject to the
following sentence, the Indemnifying Party shall pay to the Indemnified Party,
no later than ten (10) business days after the Indemnifying Party receives the
Indemnified Party’s calculations, the amount that the Indemnifying Party is
required to pay the Indemnified Party under this Article III. If the
Indemnifying Party disagrees with such calculations, it must notify the
Indemnified Party of its disagreement in writing within ten (10) business days
of receiving such calculations. Any dispute regarding such calculations shall be
resolved in accordance with Section 7.12 of this Agreement.

 

3.4 Time Limits. Any claim under this Article III with respect to a Tax
Liability must be made no later than thirty (30) days after the expiration of
the applicable statute of limitations for assessment of such Tax Liability.

 

7



--------------------------------------------------------------------------------

ARTICLE IV

 

PREPARATION AND FILING OF TAX RETURNS, COOPERATION

AND RECORD RETENTION

 

4.1 Federal Tax Returns. Alloy and dELiA*s hereby agree to cooperate fully with
each other to meet filing requirements for the Alloy Consolidated Group Tax
Returns for any Pre-Distribution Taxable Period and any Straddle Period. Alloy,
as agent for the Alloy Consolidated Group, will be responsible for the
preparation and filing of such Tax Return for the Taxable Year ending
January 31, 2006. For purposes of this Section 4.1, cooperation includes making
available all instructions, workpapers, research, data and notes of any kind
required for the completion of the Tax Return, as well as making available
personnel to assist in the consolidation effort. Alloy will be responsible for
personnel requirements, including the use of third party contractors.
Interviewing and hiring of third-party contractors will be done by Alloy, and
Alloy shall be responsible for paying any fees and expenses of these
contractors. Alloy shall deliver a copy of all invoices for these contractors to
dELiA*s and dELiA*s shall pay to Alloy one-half of the fees and expenses of
these contractors within fifteen (15) days of receipt by dELiA*s of a copy of
any such invoice. Any software license costs specifically related to the Alloy
Business or Merchandising Business shall be borne by the Alloy Group or the
dELiA*s Group, respectively. Where software license costs are not discernible as
separate group costs, such software license costs will be shared equally. Due
dates for information required for the Alloy Consolidated Group Tax Return will
be negotiated between Alloy and dELiA*s and good faith efforts will be made to
meet those dates. If a portion of the Taxes shown due on any Alloy Consolidated
Tax Return is payable by dELiA*s pursuant to Section 2.5(a), Alloy shall deliver
a copy of such Tax Return to dELiA*s for dELiA*s’ review and consent no later
than twenty (20) days prior to the date that Alloy will file such Tax Return
together with a statement calculating the portion of the Taxes payable by
dELiA*s.

 

4.2 Combined Returns. Alloy and dELiA*s hereby agree to cooperate fully with
each other to meet filing requirements for Combined Returns for any
Pre-Distribution Taxable Period and any Straddle Period. Alloy or dELiA*s will
be responsible for the preparation and filing of the Combined Returns required
to be filed by law by members of their respective groups for the taxable periods
for which the Tax Return has not been filed prior to the Distribution. For
purposes of this Section 4.2, cooperation includes making available all
instructions, workpapers, research, data and notes of any kind required for the
completion of the Combined Return, as well as making available personnel to
assist in the combination effort. The filing party will be responsible for
personnel requirements, including the use of third party contractors.
Interviewing and hiring of third-party contractors will be done by the filing
party, and the filing party shall be responsible for paying any fees and
expenses of these contractors. The filing party shall deliver a copy of all
invoices for these contractors to the nonfiling party and the nonfiling party
shall pay to the filing party one-half of the fees and expenses of these
contractors within fifteen (15) days of receipt by the nonfiling party of a copy
of any such invoice. Any software license costs specifically related to the
Alloy Business or Merchandising Business shall be borne by the Alloy Group or
the dELiA*s Group, respectively. Where software license costs are not
discernible as separate group costs, such software license costs will be shared
equally. Due dates for information required for the Combined Tax Returns will be

 

8



--------------------------------------------------------------------------------

negotiated between Alloy and dELiA*s and good faith efforts will be made to meet
those dates. If a portion of the Taxes shown due on any Combined Return is
payable by the nonfiling party pursuant to Section 2.5(b), the filing party
shall deliver a copy of such Tax Return to the nonfiling party for the nonfiling
party’s review and consent no later than twenty (20) days prior to the date that
the filing party will file such Tax Return together with a statement calculating
the portion of the Taxes payable by the nonfiling party.

 

4.3 Separate Returns. Alloy shall prepare and file or cause to be filed any
Separate Return that relates to the assets and activities allocable pursuant to
this Agreement to the Alloy Group. dELiA*s shall prepare and file or cause to be
filed any Separate Return that relates to the assets and activities allocable
pursuant to this Agreement to the dELiA*s Group. If the Person required by law
to file the Separate Return is not a member of the group to which the Separate
Return relates, Alloy or dELiA*s, as the case may be, shall cause such Person
that is a member of its group to fully cooperate with the group to which such
Separate Return relates in connection with the filing of any such Tax Return.
Alloy and dELiA*s shall each deliver to the other a copy of any Separate Return
filed by a member of its group within five (5) days of filing any such Separate
Return if such Separate Return may reasonably be required by the other party in
connection with the filing of any Tax Return or in connection with the conduct
of any Proceeding.

 

4.4 Cooperation; Maintenance and Retention of Records. Alloy and dELiA*s shall,
and shall cause the Alloy Group and the dELiA*s Group respectively to, provide
the requesting party with such assistance and documents as may be reasonably
requested by such party in connection with (i) the preparation of any Tax
Return, (ii) the conduct of any Proceeding, (iii) any matter relating to Taxes
of any member of the Alloy Consolidated Group, the Alloy Group or the dELiA*s
Group and (iv) any other matter that is a subject of this Agreement. Alloy and
dELiA*s shall retain or cause to be retained all Tax Returns, schedules and
workpapers, and all material records or other documents relating thereto, until
the expiration of the statute of limitations (including any waivers or
extensions thereof) of the taxable periods to which such Tax Returns and other
documents relate or until the expiration of any additional period that any party
reasonably requests, in writing, with respect to specific material records or
documents. A party intending to destroy any material records or documents shall
provide the other party with reasonable advance notice and the opportunity to
copy or take possession of such records and documents. The parties hereto will
notify each other in writing of any waivers or extensions of the applicable
statute of limitations that may affect the period for which the foregoing
records or other documents must be retained.

 

4.5 Exercise of dELiA*s Options by Alloy Employees. Following the Distribution,
if any Alloy Employee exercises a dELiA*s Option, dELiA*s shall promptly notify
Alloy (or cause Alloy to be notified) in writing of such exercise.

 

9



--------------------------------------------------------------------------------

ARTICLE V

 

REFUNDS, AUDITS AND ADJUSTMENTS

 

5.1 Refunds of Taxes. Except as provided in Section 5.2 below, dELiA*s shall be
entitled to all Refunds relating to Taxes (plus any interest thereon received
with respect thereto from the applicable Tax Authority) for which dELiA*s is or
may be liable pursuant to Articles II and III of this Agreement, and Alloy shall
be entitled to all Refunds relating to Taxes (plus any interest thereon received
with respect thereto from the applicable Tax Authority) for which Alloy is or
may be liable pursuant to the provisions of Articles II and III of this
Agreement. A party receiving a Refund to which another party is entitled
pursuant to this Agreement shall pay the amount to which such other party is
entitled (plus any interest thereon received with respect thereto from the
applicable Tax Authority less any Taxes payable by reason of the receipt of such
Refund and interest) within ten (10) days after the receipt of the Refund.

 

5.2 Carrybacks. (a) The carryback of any loss, credit or other Tax attribute in
any Post-Distribution Taxable Period shall be in accordance with the provisions
of the Code and Treasury Regulations (and any applicable state, local or foreign
laws or regulations).

 

  (b) In the event that the dELiA*s Group realizes any loss, credit or other Tax
attribute in any Post-Distribution Taxable Period, such group may elect to carry
back such loss, credit or Tax attribute to a Pre-Distribution Taxable Period.
Alloy shall cooperate with dELiA*s in seeking from the appropriate Tax Authority
any Refund that reasonably would result from such carryback. dELiA*s shall be
entitled to any Refund (or other Tax benefit) realized by the Alloy Group
(including any interest thereon received from such Tax Authority less any Taxes
payable by reason of the receipt of such Refund and interest) attributable to
such carryback if such Refund is allocable to the dELiA*s Group under the
principles of Section 5.1, within ten (10) business days after such Refund (or
other Tax benefit) is received; provided, however, that Alloy shall be entitled
to any Refund (or other Tax benefit) that results from the carryback of a loss,
credit or other Tax attribute by the Alloy Group from a Post-Distribution
Taxable Period to a Pre-Distribution Taxable Period.

 

  (c) Except as otherwise provided by applicable law, if the Alloy Group and the
dELiA*s Group both may carry back a loss, credit or other Tax attribute to the
same Pre-Distribution Taxable Period, any Refund (or other Tax benefit)
resulting therefrom shall be allocated between Alloy and dELiA*s proportionately
based on the relative amounts of the Refunds (or other Tax benefits) to which
the Alloy Group and the dELiA*s Group, respectively, would have been entitled
had its carrybacks been the only carrybacks to such taxable period.

 

  (d) To the extent that the amount of a Refund to which a party is entitled
under this Section 5.2 is reduced by the applicable Tax Authority as a result of
the offset of such amount against a Tax Liability of the other party, as
allocated under this Agreement, the party which receives the benefit of such
offset shall appropriately compensate the other party within ten (10) days of
receipt of such benefit.

 

10



--------------------------------------------------------------------------------

5.3 Federal Audits and Adjustments.

 

  (a) Notification of Audit. Each of Alloy and dELiA*s shall give written notice
to the other party of any audit of the Alloy Consolidated Group Tax Return for
any Pre-Distribution Taxable Period or Straddle Period within ten (10) business
days after receipt of written notification of such audit from the IRS. Such
notice shall include a copy of the notification received from the IRS.

 

  (b) Statute of Limitations. Any extension of the statute of limitations for
any Pre-Distribution Taxable Period or Straddle Period shall be with the mutual
agreement of Alloy and dELiA*s. Any dispute regarding the extension of the
statute of limitations shall be resolved in accordance with Section 7.12 of this
Agreement.

 

  (c) Audit Activity. Each of Alloy and dELiA*s will coordinate its respective
efforts with respect to audits of any Pre-Distribution Taxable Period and any
Straddle Period and will furnish the other with all necessary workpapers and
records to respond to audit inquiries. Alloy will be responsible as agent for
the Alloy Consolidated Group for responding to information requests from the IRS
agents assigned to such audits. dELiA*s will be responsible for responding to
information requests from the IRS regarding issues primarily affecting Tax
Liabilities of the dELiA*s Group, but will act through Alloy rather than
directly contacting the IRS.

 

  (d) Notification. Alloy will provide timely reports to dELiA*s detailing
significant activities, information requests, issues raised or resolved, and any
other relevant information, such reports to be no less frequent than quarterly.

 

  (e) Proposed Adjustments. Alloy shall notify dELiA*s of any Adjustment to the
Alloy Consolidated Group Tax Returns that relates to dELiA*s within ten
(10) business days after receipt of notification of such Adjustment from the
IRS. Alloy shall include in its notice to dELiA*s a copy of the notification
received from the IRS.

 

  (i) Agreed Issues. Alloy will not enter into any agreement with the IRS as
agent for the Alloy Consolidated Group with respect to any Adjustment without
the written consent of dELiA*s (not to be unreasonable withheld or delayed) in
those cases where the dELiA*s Group would be liable for more than 50% of the
proposed Tax Liability (as allocated under this Agreement) attributable to such
Adjustment. For purposes of this paragraph, all determinations shall be made
separately for each Adjustment.

 

  (ii) Unagreed Issues. In the event dELiA*s and Alloy, as the case may be, do
not agree to all Adjustments for a Taxable Year, decisions regarding the
procedures and preferred forum for contesting Adjustments on unagreed issues
shall be made by whichever of the dELiA*s Group or the Alloy Group is
responsible for more than 50% of the cumulative Tax Liability attributable to
such Adjustments. The party making the decision shall consult in good faith with
the other party and shall promptly notify the other party of its decision.

 

  (iii)

Consent Not Required. Notwithstanding any other provision of this Agreement, if
the IRS notifies dELiA*s that the IRS will deal directly with the dELiA*s

 

11



--------------------------------------------------------------------------------

 

Group with respect to its Tax Liability, dELiA*s shall have full authority to
act for the dELiA*s Group and resolve any issue affecting its Tax Liability
without the consent of Alloy. dELiA*s will provide Alloy with a timely report
summarizing any such audit activity, such report to be no less frequent than
quarterly.

 

  (f) Federal Refund Claims. If the dELiA*s Group desires to file a claim for
Refund with respect to a Taxable Year for which it was a member of the Alloy
Consolidated Group, it shall prepare and submit to Alloy the claim for Refund
and a statement specifying the date on which the statute of limitations for
filing the Refund claim will expire. Alloy will file the Refund claim prior to
the date specified as the last day to claim the Refund if such a filing is
commercially reasonable, and will take any other appropriate action at dELiA*s’
request necessary to secure the Refund.

 

  (g) Proceedings. Subject to the balance of this Section 5.3(g), Alloy and
dELiA*s jointly shall conduct all Proceedings relating to Adjustments of the
Alloy Group and the dELiA*s Group as allocated under this Agreement. Alloy shall
have the ability to control the conduct of such Proceedings with respect to
issues relating to an Adjustment for which the Alloy Group would be liable for
more than 50% of the proposed Tax Liability (as allocated under this Agreement)
attributable to such Adjustment. dELiA*s shall have the ability to control the
conduct of such Proceedings with respect to issues relating to an Adjustment for
which the dELiA*s Group would be liable for more than 50% of the proposed Tax
Liability (as allocated under this Agreement) attributable to such Adjustment
and Alloy shall execute and deliver to dELiA*s any necessary power of attorney.
The party with the ability to control the conduct of all or a portion of the
Proceedings pursuant to this Section 5.3(g) shall consult in good faith with the
other party, which other party shall be entitled to participate in all
conferences, meetings, and other matters related to the resolution of such
Proceedings.

 

5.4 Audits and Adjustments Related to Combined Returns.

 

  (a) Notification of Audit. Each of Alloy and dELiA*s shall give written notice
to the other party of any audit of a Combined Return for any Pre-Distribution
Taxable Period or Straddle Period within ten (10) business days after receipt of
written notification of such audit from a Tax Authority. Such notice shall
include a copy of the notification received from the relevant Tax Authority.

 

  (b) Statute of Limitations. Any extension of the statute of limitations for
any Pre-Distribution Taxable Period or Straddle Period shall be with the mutual
agreement of Alloy and dELiA*s. Any dispute regarding the extension of the
statute of limitations shall be resolved in accordance with Section 7.12 of this
Agreement.

 

  (c)

Audit Activity. Each of Alloy and dELiA*s will coordinate its respective efforts
with respect to audits of Combined Returns of any Pre-Distribution Taxable
Period and any Straddle Period and will furnish the other with all necessary
workpapers and records to respond to audit inquiries. Alloy and dELiA*s will
each be responsible as agent for those Combined Return which are required by law
to be filed by a member of their respective groups (the “Responsible Party” and
the other party the “Non-Responsible Party”) for responding to

 

12



--------------------------------------------------------------------------------

 

information requests from the state Tax Authorities regarding such audits. The
Non-Responsible Party will be responsible for responding to information requests
regarding issues primarily affecting Tax Liabilities of its group, but will act
through the Responsible Party rather than directly contacting the appropriate
Tax Authority.

 

  (d) Notification. With respect to a Combined Return, the Responsible Party
will provide timely reports to the Non-Responsible Party detailing significant
activities, information requests, issues raised or resolved, and any other
relevant information, such reports to be no less frequent than quarterly.

 

  (e) Proposed Adjustments. The Responsible Party shall notify the
Non-Responsible Party of any Adjustment to a Combined Return that relates to the
Non-Responsible Party within ten (10) business days after receipt of
notification of such Adjustment from the applicable state Tax Authority. The
Responsible Party shall include in its notice to the Non-Responsible Party a
copy of the notification received from such Tax Authority.

 

  (i) Agreed Issues. The Responsible Party will not enter into any agreement
with a state Tax Authority as agent for the Non-Responsible Party with respect
to any Adjustment in connection with a Combined Return without the written
consent of the Non-Responsible Party (not to be unreasonable withheld or
delayed) in such cases where the Non-Responsible Party’s group would be liable
for more than 50% of the proposed Tax Liability (as allocated under this
Agreement) at issue. For purposes of this paragraph, all determinations shall be
made separately for each Adjustment.

 

  (ii) Unagreed Issues. In the event Alloy and dELiA*s, as the case may be, do
not agree to all Adjustments with respect to a Combined Return for a Taxable
Year, decisions regarding the procedures and preferred forum for contesting
Adjustments on unagreed issues shall be made by whichever of the Alloy Group or
the dELiA*s Group is responsible for more than 50% of the cumulative Tax
Liability attributable to such Adjustments. The party making the decision shall
consult in good faith with the other party and shall promptly notify the other
party of its decision.

 

  (f) State Refund Claims. If the Non-Responsible Party desires to file a claim
for Refund with respect to a Taxable Year for which it filed a Combined Return,
it shall prepare and submit to the Responsible Party the claim for Refund and a
statement specifying the date on which the statute of limitations for filing the
Refund claim will expire. The Responsible Party will file the Refund claim prior
to the date specified if such filing is commercially reasonable and will take
any other appropriate action at the Non-Responsible Party’s request necessary to
secure the Refund.

 

  (g)

State Tax Proceedings. Subject to the balance of this Section 5.4(g), Alloy and
dELiA*s jointly shall conduct all Proceedings relating to Adjustments of the
Alloy Group and the dELiA*s Group allocated under this Agreement in connection
with a Combined Return. Alloy shall have the ability to control the conduct of
such Proceedings with respect to issues relating to an Adjustment for which the
Alloy Group would be liable for more than 50% of the proposed Tax Liability (as
allocated under this Agreement) attributable to such Adjustment and

 

13



--------------------------------------------------------------------------------

 

dELiA*s shall execute and deliver to Alloy any necessary power of attorney.
dELiA*s shall have the ability to control the conduct of such Proceedings with
respect to issues relating to an Adjustment for which the dELiA*s Group would be
liable for more than 50% of the proposed Tax Liability (as allocated under this
Agreement) attributable to such Adjustment and Alloy shall execute and deliver
to dELiA*s any necessary power of attorney. The party with the ability to
control the conduct of all or a portion of the Proceedings pursuant to this
Section 5.4(g) shall consult in good faith with the other party, which other
party shall be entitled to participate in all conferences, meetings, and other
matters related to the resolution of such Proceedings.

 

5.5 Separate Return Matters. The Alloy Group and the dELiA*s Group will be
responsible for and manage the Separate Return Proceedings which relate to their
group and the other party shall cause the members of its group to fully
cooperate with the group to which the Separate Return relates in connection with
any such Proceeding.

 

5.6 Payment of Costs. All costs incurred, whether external or internal (such as
in-house tax and legal department salaries and other personnel), with respect to
a Proceeding shall be borne by the party with respect to which the costs relate.
All other costs relating to Tax Returns or Proceedings not otherwise provided
for in this Agreement shall be allocated 50% to the Alloy Group and 50% to the
dELiA*s Group.

 

 

ARTICLE VI

 

TAX-FREE STATUS OF THE DISTRIBUTION

 

6.1 Representations and Warranties.

 

  (a) dELiA*s. dELiA*s hereby represents and warrants that (i) it has examined
(A) the Closing Agreement, (B) the Opinion, (C) each submission to the IRS in
connection with the Closing Agreement Request, (D) the representation letter
from Alloy addressed to Weil, Gotshal & Manges LLP supporting the Opinion,
(E) the representation letter from dELiA*s addressed to James K. Johnson, Jr.,
Chief Financial Officer of Alloy, supporting certain of the representations made
in the letter referenced in clause (D) above (specifically representations
III.16, 18, 19, 25, 26 and 34) and (F) any other materials delivered or
deliverable by Alloy in connection with the rendering by Counsel of the Opinion
and the entering into by the IRS of the Closing Agreement (all of the foregoing,
collectively, the “Tax Materials”) and (ii) the facts presented and the
representations made therein, to the extent descriptive of the dELiA*s Group
(including the business purposes for the Distribution and the representations in
the Tax Materials to the extent that they relate to the dELiA*s Group and the
plans, proposals, intentions and policies of the dELiA*s Group), are, or will be
from the time presented or made through and including the time of the
Distribution, true, correct and complete in all respects.

 

  (b)

Alloy. Alloy hereby represents and warrants that (i) it has examined the Tax
Materials and (ii) the facts presented and the representations made therein, to
the extent descriptive of the Alloy Group (including the business purposes for
the Distribution and the representations in the Tax Materials to the extent that
they relate to the Alloy Group and the plans, proposals, intentions and policies
of Alloy), are, or will be from the time presented or

 

14



--------------------------------------------------------------------------------

 

made through and including the time of the Distribution, true, correct and
complete in all respects.

 

6.2 Restrictions Relating to the Distribution.

 

  (a) General.

 

  (i) dELiA*s shall not, nor shall dELiA*s permit any member of the dELiA*s
Group to, take or fail to take, as applicable, any Disqualifying Action.

 

  (ii) Prior to the first day following the second anniversary of the
Distribution and except as otherwise provided in this Agreement, dELiA*s shall
not, nor shall dELiA*s permit any member of the dELiA*s Group to, take any
action (including entering into any agreement, understanding or arrangement or
any negotiations with respect to any transaction or series of transactions)
within its control that, or fail to take any action within its control the
failure of which, would result in a more than immaterial possibility that the
Tax-Free Status of the Distribution would be jeopardized (any such action or
failure to act, a “Potential Disqualifying Action”), including an action or
failure to act that would be reasonably likely to be inconsistent with any
representation made in the Tax Materials, unless, prior to the taking of the
Potential Disqualifying Action, dELiA*s delivers to Alloy either (i) a ruling
from the IRS (a “Ruling”) or (ii) an unqualified opinion reasonably acceptable
to Alloy from a nationally recognized law firm reasonably acceptable to Alloy (a
“Subsequent Opinion”), in either case, to the effect that the Potential
Disqualifying Action would not jeopardize the Tax-Free Status of the
Distribution.

 

  (b) Continuation of the Alloy and Merchandising Business. Until the first day
after the second anniversary of the Distribution, Alloy and dELiA*s shall,
respectively, continue the active conduct of the Alloy Business and the
Merchandising Business as conducted immediately prior to the Distribution.

 

  (c) Continuity of Business.

 

  (i) Until the first day after the second anniversary of the Distribution,
(A) dELiA*s shall not voluntarily dissolve or liquidate and (B) except in the
ordinary course of business, no member of the dELiA*s Group shall sell, transfer
or otherwise dispose of or agree to dispose of assets (including, for this
purpose, any shares of capital stock of such members) that, in the aggregate,
constitute more than fifty percent (50%) of the gross assets of any such member,
unless, prior to the consummation of such transaction, dELiA*s delivers to Alloy
either (i) a Ruling or (ii) a Subsequent Opinion, in either case, to the effect
that consummating such transaction would not jeopardize the Tax-Free Status of
the Distribution. The amount of gross assets of the members of the dELiA*s Group
shall be based on the fair market value of each such asset as of the
Distribution.

 

  (ii)

Sales, transfers or other dispositions by a member of the dELiA*s Group to
another member of the dELiA*s Group shall not be included in any

 

15



--------------------------------------------------------------------------------

 

determination under this Section 6.2(c) as to whether more than fifty percent
(50%) of the gross assets of the member has been sold, transferred or otherwise
disposed of.

 

  (d) Intercompany Indebtedness. Until the first day after the second
anniversary of the Distribution, neither Alloy nor dELiA*s shall, nor shall they
permit any member of their respective groups to, create, incur, assume or allow
to exist any indebtedness between a member of the Alloy Group, on the one hand,
and any member of the dELiA*s Group, on the other hand, other than payables
incurred in the ordinary course of business.

 

  (e) Certain Presumptions. For the purposes of this Section 6.2, but without
creating any implication that any of the following is true, it shall be presumed
that (i) the acquisitions by Mathew L. Feshbach and any of his Affiliates
(including, but not limited to, MLF Investments, LLC, MLF Holdings, LLC, MLF
Capital Management L.P., MLF Offshore Portfolio Company, L.P., and MLF Cayman
GP, Ltd.) of shares of Alloy stock prior to the Distribution Date; (ii) the
acquisition by Robert E. Bernard and other members of senior management of
dELiA*s stock immediately prior to the Distribution, (iii) the acquisition of
dELiA*s Common Stock in the Rights Offering, and (iv) the acquisition, if any,
by MLF Investments, LLC of dELiA*s Common Stock pursuant to the exercise of
warrants issued to MLF Investments, LLC in connection with the Backstop
Agreement are acquisitions of stock that are part of a plan or series of related
transactions that includes the Distribution.

 

6.3 Cooperation and Other Covenants.

 

  (a) Notice of Subsequent Information. Each of Alloy, on the one hand, and
dELiA*s, on the other hand, shall furnish the other with a copy of any document
or information that could be expected to have an impact on the Tax-Free Status
of the Distribution.

 

  (b) Post-Closing Cooperation.

 

  (i) Alloy shall cooperate with dELiA*s and shall take (or refrain from taking)
all such actions as dELiA*s may reasonably request in connection with obtaining
any ruling or opinion referred to in section 6.2. Such cooperation shall include
providing any information, representations and/or covenants reasonably requested
by dELiA*s (or counsel for dELiA*s) to enable dELiA*s to obtain and maintain
either a Subsequent Opinion or a Ruling. From and after any date on which Alloy
or dELiA*s makes any representation or covenant to counsel for purposes of
obtaining a Subsequent Opinion or to the IRS for the purpose of obtaining a
Ruling and (with respect solely to any representation given) until the first day
after the second anniversary (or such later date as may be agreed upon at the
time such representation is made) of the date of such Subsequent Opinion or
Ruling, the party making such representation or covenant shall take no action
that would have caused such representation to be untrue or covenant to be
breached unless both parties determine, in their reasonable discretion, which
discretion shall be exercised in good faith solely to preserve the Tax-Free
status of the Distribution, that such action would not jeopardize the Tax-Free
Status of the Distribution. Such representations and warranties, once made in
writing, shall be considered Tax Materials subject to the provisions of
Section 6.1.

 

16



--------------------------------------------------------------------------------

  (ii) dELiA*s shall not file any request for a Ruling without the prior written
consent of Alloy, which consent shall not be unreasonably withheld or delayed,
if a favorable Ruling would be reasonably likely to have the effect of creating
any actual or potential obligations of, or limitations on, any member of the
Alloy Group.

 

  (c) Notice.

 

  (i) Until the first day after the second anniversary of the Distribution,
dELiA*s shall give Alloy at least twenty (20) days prior written notice of its
or any of its Affiliates’ intention to effect any transaction with respect to
its capital structure, whether through issuance, redemption or otherwise. Each
such notice shall set forth the terms and conditions of the proposed
transaction, including, as applicable, the nature of any related action proposed
to be taken, the approximate number of shares proposed to be issued, redeemed or
transferred (directly or indirectly, in accordance with the provisions of
Section 355(e) of the Code), the timetable for such action or transaction, and
the number of shares otherwise then owned by the other party to the action or
transaction (directly or indirectly, in accordance with the provisions of
Section 355(e) of the Code), all with sufficient particularity to enable Alloy
to review and comment on such transaction. All information provided by dELiA*s
to Alloy pursuant to this Section 6.3 shall be kept confidential by Alloy to the
same extent as that provided in Section 6.6 of the Distribution Agreement.

 

  (ii) If dELiA*s receives a Subsequent Opinion or Ruling, dELiA*s shall notify
Alloy (if Alloy is not otherwise provided with a copy of the Subsequent Opinion
or Ruling), promptly, but in any event within two (2) Business Days, after the
receipt of the Subsequent Opinion or Ruling.

 

 

ARTICLE VII

 

MISCELLANEOUS

 

7.1 Termination of Prior Tax Separation Agreements. This Agreement shall take
effect on the Distribution Date and shall replace all other agreements, whether
or not written, in respect of any Taxes between or among the Alloy Group on the
one hand and the dELiA*s Group on the other. All such replaced agreements shall
be canceled as of the Distribution to the extent they relate to the dELiA*s
Group, and any rights or obligations of the Alloy Group or the dELiA*s Group
existing thereunder thereby shall be fully and finally settled without any
payment by any party thereto.

 

7.2 Merger or Consolidation. Neither Alloy nor dELiA*s (in either case, the
“Transaction Party”) shall (i) consolidate with or merge into any Person or
permit any Person to consolidate with or merge into the Transaction Party (other
than a merger or consolidation in which the Transaction Party is the surviving
or continuing corporation) or (ii) sell, assign, transfer, lease or otherwise
dispose of, in one transaction or a series of related transactions, all or
substantially all of the assets of the Transaction Party, unless the resulting,
surviving or transferee Person shall expressly assume, by instrument in form and
substance reasonably

 

17



--------------------------------------------------------------------------------

satisfactory to the other party, all of the obligations of the Transaction Party
under this Agreement.

 

7.3 Subsidiaries. Each of the parties hereto shall cause to be performed, and
hereby guarantees the performance of, all actions, agreements and obligations
set forth herein to be performed by any Subsidiary (as defined in the
Distribution Agreement) of such party or by any entity that is contemplated to
be a Subsidiary of such party on or after the Distribution Date.

 

7.4 Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of New York, without reference to choice of law
principles, including matters of construction, validity and performance.

 

7.5 Amendment. This Agreement may be amended, modified or supplemented only by a
written Agreement signed by all of the parties hereto.

 

7.6 Notices. Notices, requests, permissions, waivers, referrals and all other
communications hereunder shall be in writing and shall be deemed to have been
duly given if signed by the respective persons giving them (in the case of any
corporation, the signature shall be by an officer thereof) and delivered by hand
or by telecopy or on the date of receipt indicated on the return receipt if
mailed (registered or certified, return receipt requested, properly addressed
and postage prepaid):

 

If to Alloy, to:

 

Alloy, Inc.

151 West 26th Street

New York, NY 10001

Attention: General Counsel

Fax: 212-244-4311

 

If to dELiA*s, to:

 

dELiA*s, Inc.

435 Hudson Street

New York, NY 10014

Attention: Chief Executive Officer

Fax: (212) 590-6226

 

Such names and addresses may be changed by notice given in accordance with this
Section 7.6

 

7.7 Entire Agreement. This Agreement contains the entire understanding of the
parties hereto with respect to the subject matter contained herein, and
supersedes and cancels all prior agreements, negotiations, correspondence,
undertakings and communications of the parties, oral or written, respecting such
subject matter.

 

18



--------------------------------------------------------------------------------

7.8 Headings; References. The article. section and paragraph headings contained
in this Agreement are for reference purposes only and shall not affect in any
way the meaning or interpretation of this Agreement. All references herein to
“Articles” or “Sections” shall be deemed to be references to Articles or
Sections hereof unless otherwise indicated.

 

7.9 Counterparts. This Agreement may be executed in one or more counterparts and
each counterpart shall be deemed to be an original, but all of which shall
constitute one and the same original.

 

7.10 Parties in Interest; Assignment; Successor. Neither this Agreement nor any
of the rights, interest or obligations hereunder shall be assigned by any of the
parties hereto without the prior written consent of the other parties. Subject
to the preceding sentence, this Agreement shall inure to the benefit of and be
binding upon Alloy and dELiA*s and their respective successors and permitted
assigns. Nothing in this Agreement, express or implied, is intended to confer
upon any other Person any rights or remedies under or by reason of this
Agreement.

 

7.11 Confidentiality. Each of Alloy and dELiA*s shall hold, and each of the
Alloy Group and the dELiA*s Group shall use its reasonable best efforts to hold,
in strict confidence all information concerning the other party obtained by it
prior to the Distribution Date or furnished to it by such other party pursuant
to this Agreement pursuant to and in accordance with the terms of Section 6.6 of
the Distribution Agreement.

 

7.12 Arbitration. Resolution of any and all disputes arising from or in
connection with this Agreement, whether based on contract, tort, statute or
otherwise, including, but not limited to, disputes over arbitrability and
disputes in connection with claims by third parties shall be exclusively
governed by and settled in accordance with the provisions of Article X of the
Distribution Agreement, provided, however, that nothing contained in
Section 10.4 of the Distribution Agreement shall preclude either party from
seeking or obtaining injunctive relief or equitable or other judicial relief to
enforce such Section 10.4, or, pending resolution of disputes under such
Section, to preserve the status quo or to enforce an arbitral award rendered
pursuant to such Section.

 

7.13 Severability; Enforcement. The invalidity of any portion hereof shall not
affect the validity, force or effect of the remaining portions hereof. If it is
ever held that any restriction hereunder is too broad to permit enforcement of
such restriction to its fullest extent, each party agrees that a court of
competent jurisdiction may enforce such restriction to the maximum extent
permitted by law, and each party hereby consents and agrees that such scope may
be judicially modified accordingly in any proceeding brought to enforce such
restriction.

 

7.14 Effective Date. This Agreement shall become effective only upon the
occurrence of the Distribution.

 

19



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties has caused this Tax Separation Agreement
to be executed on its behalf by its officers thereunto duly authorized, all as
of the day and year first written above.

 

 

ALLOY, INC.

By:

  /s/ James K. Johnson, Jr.

Name:

  James K. Johnson, Jr.

Title:

  Chief Operating Officer and Chief Financial Officer

 

 

 

dELiA*s, INC.

By:

  /s/ Robert E. Bernard

Name:

  Robert E. Bernard

Title:

  Chief Executive Officer

 

20